Title: To Thomas Jefferson from Richard Henry Lee, 3 May 1778
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
York 3d. May 1778

Having detained the Express that he might carry you the news that we heard was on its way from France, I am furnished with an opportunity of congratulating you on the important event of a Treaty of Commerce, and one of Alliance and Amity, having been signed at Paris on the 6th of February last, between France and these United States. Having been as particular as we could on this subject in the Delegates letter to the Governor, I must beg leave to refer you to that for further information, being compelled to shortness here as the Express waits. Great Britain has now two Cards to play but which she will choose we cannot tell, altho we certainly ought in wisdom to be prepared for the worst. She may either acknowledge the Independency of America and make a Treaty of Commerce with her and thus be at peace with us and with all the World; or she may submit to the uninterrupted progress of French commerce to avoid a war with that Power and yet push her whole force against us this Campaign and thereby injure us extremely if we are not prepared with a strong force to prevent it. She has now at Philadelphia 12,000 Veteran Troops, and may  possibly collect and send over 8000 more for a last effort. This consideration points out the necessity of having a strong Army immediately. I do sincerely hope that our Assembly will vigorously and early take up this consideration, because I am sure that their last plan will not procure our quota by a considerable number.
I am dear Sir most affection[ately,]

Richard Henry Lee

